NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             12-MAY-2022
                                             08:05 AM
                          NO. CAAP-18-0000880Dkt. 56 SO


                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


              STATE OF HAWAI#I, Plaintiff-Appellee, v.
                DAWN ANZALONE, Defendant-Appellant.


         APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                     (CASE NO. 2FC151000287(4))


                      SUMMARY DISPOSITION ORDER
     (By:    Ginoza, Chief Judge, Nakasone and McCullen, JJ.)

            Defendant-Appellant Dawn Anzalone (Anzalone) appeals

from the Family Court of the Second Circuit's1 September 27, 2018

Judgment of Conviction and Probation Sentence.

            Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to
the arguments advanced and the issues raised, we resolve

Anzalone's points of error as follows.

            (1) Anzalone argues that the family court erred when it

failed to determine if she was nonindigent before ordering her to

reimburse the State for extradition costs.

            Hawaii Revised Statutes (HRS) § 621-9(b) "requires that

the court first find that the defendant is nonindigent before

evaluating the facts of the case to determine whether, in its

discretion, the defendant should bear the costs of extradition."

     1
         The Honorable Richard T. Bissen, Jr., presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

State v. Anzalone, 141 Hawai#i 445, 454, 412 P.3d 951, 960 (2018)

[hereinafter Anzalone I].     Based on the record on appeal, the

family court did not make a finding that Anzalone was

nonindigent.    We, thus, vacate the family court's imposition of

extradition costs on Anzalone and remand for the family court to

follow the requirements set forth in Anzalone I.

          (2) Anzalone argues that the State failed to adduce any

evidence that the claims for payments of extradition costs were

made pursuant to HRS § 621-9(b) (2016).
          HRS § 621-9(b) provides the conditions under which a

court may order a defendant to reimburse the State as follows:
          Whenever the presence of a defendant in a criminal case
          . . . who is outside the judicial circuit is mandated by
          court order or bench warrant to appear, the cost of airfare,
          ground transportation, any per diem for both the defendant
          or petitioner and sufficient law enforcement officers to
          effect the defendant's or petitioner's return, shall be
          borne by the State. All such expenses shall be certified by
          the court or public prosecutor or the attorney general.
          Duly certified claims for payment shall be paid upon
          vouchers approved by the state director of finance and
          warrants drawn by the state comptroller. The court may
          order the nonindigent defendant or petitioner who was
          returned to the State of Hawaii to reimburse the State for
          the costs of such extradition or return as specifically
          described above.

(Emphases added.)

          Based on the plain language of HRS § 621-9(b), the

court may order a nonindigent defendant to reimburse the state

"as specifically described above."       The specific description

provides that "[a]ll such expenses shall be certified by the

court or public prosecutor or the attorney general" and that the

certified expenses "shall be paid upon vouchers approved by the

state director of finance and warrants drawn by the state

comptroller."




                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          The record contains the County of Maui Travel Form from

the law enforcement escorts requesting advance payment and

reimbursement for airfare, transportation, hotel, per diem, and

miscellaneous costs.   The record also contains invoices for

airfare, lodging, transportation, and receipts for food.

However, the family court did not make findings on whether these

documents satisfied the conditions of HRS § 621-9(b).      Should the

family court find Anzalone nonindigent, it must also determine

whether the conditions set forth in 621-9(b) were met before it
may order Anzalone to reimburse the State.

          (3) Anzalone argues that "the effect of the trial

court's sentence is that [she] would be on active probation . . .

[for] a period of about 6 years and 11 months - which is an

impermissible length for a probation term."

          In October 2015, Anzalone was convicted of Custodial

Interference in the First Degree, and sentenced to a four-year

term of probation.   As a condition of her probation, the family

court ordered Anzalone to repay extradition costs as restitution.

Anzalone appealed the extradition costs.
          In February 2018, the Hawai#i Supreme Court held that

"when faced with a request for reimbursement of extradition costs

made pursuant to HRS § 621-9(b), the reviewing court cannot order

a criminal defendant to reimburse the State for the costs of his

or her extradition unless the court has first found that the

defendant is nonindigent."    Anzalone, 141 Hawai#i at 454, 412

P.3d at 960.   Although Anzalone only appealed, and the supreme

court only decided, the issue of extradition costs, the supreme

court vacated "Anzalone's sentence in its entirety, and


                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

remand[ed] the case for sentencing anew."     Id. at 458, 412 P.3d

at 964.

            In the meantime, Anzalone was serving her probation

sentence.    As the deputy prosecuting attorney reported to the

family court, "in speaking with the . . . probation officer,

. . . I believe to her credit defendant has been reporting."

Defense counsel also represented to the family court that

Anzalone "has continued to check in and be monitored by

probation.    She is set to expire probation at the end of October
2019.   She's done everything she's -- was supposed to do while on

probation."    And the family court found, "I will also commend

you, as the prosecutor has, for maintaining your probation

contact and reporting.    Apparently you have not been in any

violation of your probation."

            Despite complying with the terms of her probation

between her original sentence in October 2015 and her resentence

in December 2018, the family court sentenced Anzalone to a new

four-year term of probation, concluding "it's a new term because

it's a resentence."    Pending an appeal, the family court noted
that it "can't tell if probation continues to run during that

time" and invited defense counsel to brief whether "probation

should be terminated from the original date of sentence if the

period wasn't tolled."    Anzalone instead appealed.

            HRS § 706-623 provides that "[w]hen the court has

sentenced a defendant to be placed on probation, the period of

probation shall be as follows, unless the court enters the reason

therefor on the record and sentences the defendant to a shorter

period of probation: . . . four years upon conviction of any


                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

other class B or C felony[.]"    HRS § 706-623(1)(b) (2014)

(emphasis added).    It is true that the family court's resentence

of a four-year term of probation was not greater than the

original sentence of a four-year term of probation, but it would

be fundamentally unfair to ignore the fact that Anzalone was

satisfactorily serving her probation sentence while her appeal

was pending.    Fukusaku v. State, 126 Hawai#i 555, 560, 273 P.3d

1241, 1246 (App. 2012) (quoting that "[a] defendant's exercise of

a right of appeal must be free and unfettered") (citation
omitted).

            And fault cannot be placed with Anzalone.    There was no

reason for her to request a stay of her probation sentence

pending the appeal because she did not appeal her probation

sentence, she appealed the extradition costs.     Moreover,

Anzalone's case did not involve a motion to revoke probation

implicating a tolling of probation pursuant to HRS § 706-627

(2014).

            We, thus, interpret HRS § 706-623 as providing the

family court with discretion to account for Anzalone's situation
by placing on the record reasons for a shorter period of

probation.    See HRS § 603-21.9 (2016) (providing that the circuit

courts have power to "make and award such judgments . . . and do

such other acts and take such other steps as may be necessary to

carry into full effect the powers which are or shall be given to

them by law or for the promotion of justice in matters pending

before them").

            Under the circumstances of this case, and to the extent

the family court imposed a sentence that would result in Anzalone


                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

actually serving over six years of probation instead of the

statutory maximum of four years of probation, the family court

"clearly exceeded the bounds of reason or disregarded rules or

principles of law" to Anzalone's substantial detriment.         State v.

Hussein, 122 Hawai#i 495, 503, 229 P.3d 313, 321 (2010).

          For the foregoing reasons, we vacate Family Court of

the Second Circuit's September 27, 2018 Judgment of Conviction

and Probation Sentence, and remand this case for resentencing

consistent with this Summary Disposition Order.
          DATED:   Honolulu, Hawai#i, May 12, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Damir Kouliev,
for Defendant-Appellant.              /s/ Karen T. Nakasone
                                      Associate Judge
Gerald K. Enriques,
Deputy Prosecuting Attorney,          /s/ Sonja M.P. McCullen
County of Maui,                       Associate Judge
for Plaintiff-Appellee.




                                  6